Citation Nr: 0523967	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  99-23 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for 
diverticulitis/cholelithiasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from January 1951 to 
September 1952.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Albuquerque, 
New Mexico, VA Regional Office (RO).   

The case has previously come before the Board.  In May 2004, 
the Board remanded the issues of service connection for ulcer 
disease and service connection for 
diverticulitis/cholelithiasis to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that by rating decision, dated in November 
2004, the AOJ granted service connection for ulcer disease.  
This represents a full grant of the benefit sought.  

The appellant was afforded a hearing before a hearing officer 
in January 2000.  In September 2002, he testified at a travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of each of the hearings has been associated with 
the claims file.  


FINDING OF FACT

Diverticulitis/cholelithiasis is not attributable to service.  


CONCLUSION OF LAW

Diverticulitis/cholelithiasis was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in May 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the May 2004 
notice, the November 2004 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant asserts that diverticulitis/cholelithiasis is 
related to service.  More specifically, he asserts that he 
has diverticulitis/cholelithiasis as a result of the food he 
ate and/or exposure to, or ingestion of, 
dichlorodiphenyltrichloroethane (DDT), an insecticide, during 
service in Korea.  

The Board notes that diverticulitis/cholelithiasis is not 
listed as a disease subject to service connection pursuant to 
38 U.S.C.A. §§ 1112, 1116 and 38 C.F.R. §§ 3.307, 3.309 
(presumptions for certain chronic diseases, and for diseases 
as a result of exposure to herbicides).  There is no 
competent evidence that diverticulitis/cholelithiasis was 
manifest during service or in proximity to separation from 
service.  Private treatment records first reflect diagnoses 
of diverticulosis and cholelithiasis in September 1979.  He 
underwent a cholecystectomy in 1980, and moderate 
diverticulosis was noted in May 2002.  

The issue in this matter requires competent evidence.  The 
appellant is competent to report his symptoms.  His opinion 
in regard to etiology, however, is not competent evidence, as 
he is a layperson.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The appellant's assertions that he had 
diverticulitis/cholelithiasis during service is unsupported 
and not competent.  While service medical records show 
abdominal symptoms during service, the diagnosis was 
gastroenteritis, not diverticulitis/cholelithiasis.  In fact, 
the June 2004 VA examiners related the in-service abdominal 
symptoms to ulcer disease.  The June 2004 VA examiners 
unequivocally stated that there was no medical, historical, 
or evidentiary basis for any connection of any kind between 
diverticulitis/cholelithiasis and the appellant's service.  

The Board notes that the appellant engaged in combat.  See 38 
U.S.C.A. § 1154(b) (West 2002).  To the extent that he 
asserts that diverticulitis/cholelithiasis was incurred in 
combat, the Board notes that the January 2004 VA examiner 
noted that none of the conditions with which 
diverticulitis/cholelithiasis had been epidemiologically 
linked, to include high fat diet (gallstones), weight 
(gallstones), and inadequate dietary fiber (diverticulosis), 
were present immediately after his combat service in Korea.  
Rather, such had been diagnosed years after service in Korea.  

The literature provided by the appellant in December 2004 
pertaining to DDT does not specifically relate to this 
appellant or to diverticulitis/cholelithiasis and is of 
little probative value, if any, in determining whether this 
appellant's diverticulitis/cholelithiasis is related to 
service.  Regardless, the June 2004 VA examiner specifically 
stated that there was no known connection between DDT and any 
kind of abdominal complaint, and 
diverticulitis/cholelithiasis was not shown during service or 
in proximity to separation.  

The appellant has asserted that the June 2004 VA examination 
was inadequate.  The appellant has presented no evidence that 
the examiners were incompetent or that the examination was 
not thorough or complete.  Furthermore, he has not presented 
contrary evidence.  Therefore, to the extent that he requests 
another examination, the request is denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  


ORDER

Service connection for diverticulitis/cholelithiasis is 
denied.  



____________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


